            Case 1:17-cr-00618-RA Document 372 Filed 08/16/21 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          August 16, 2021

  BY ECF/EMAIL
  The Honorable Ronnie Abrams
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

          Re:     United States v. Francis Tabar-Cepeda, S4 17 Cr. 618 (RA)

  Dear Judge Abrams:

          The Government writes, with the consent of defense counsel, to request an adjournment of
  the discovery deadline and the next status conference in this case, for a period of three weeks. The
  reason for the request is that the Government is still in the process of loading a large volume of
  video surveillance footage onto a hard drive for the defense, and will be unable to complete that
  process by the current discovery deadline of August 18, 2021. The Government therefore requests
  that the discovery deadline be adjourned until September 8, 2021, and that the conference currently
  scheduled for September 24, 2021, be adjourned for a period of approximately three weeks.

          In addition to the requests above, the Government also moves for the exclusion of time
  from September 24, 2021, through the new conference date set by the Court. I have communicated
  to defense counsel, who consents to all of these requests.

Application granted. The discovery deadline is
adjourned to September 8, 2021. The conference is         Respectfully submitted,
adjourned to October 15, 2021 at 9:00 a.m. Time is
excluded until October 15, 2021, under the Speedy Trial   AUDREY STRAUSS
Act, pursuant to 18 U.S.C. Section 3161 (h)(7)(A).        United States Attorney for the
                                                          Southern District of New York
SO ORDERED.
                                                      By: /s/ Nicholas Folly
______________________                                   Nicholas Folly / Catherine Ghosh
Ronnie Abrams, U.S.D.J.                                  Assistant United States Attorneys
August 16, 2021                                          (212) 637-1060/1114

  cc: Defense counsel (via ECF)
